Citation Nr: 1731658	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-16 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as a residual of in-service immunization.

2.  Entitlement to service connection for angina pectoris with chest pains, claimed as a residual of in-service immunization.

3.  Entitlement to service connection for fibrocystic breast disease, claimed as a residual of in-service immunization.

4.  Entitlement to service connection for irritable bowel syndrome (IBS), claimed as a residual of in-service immunization.

5.  Entitlement to service connection for fibromyalgia, claimed as a residual of in-service immunization.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her father


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to March 1981, February 1991 to April 1991, and February 1995 to September 1995.  The Veteran also had subsequent reserve service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2013.  At the hearing, the Veteran's representative clarified that the issues of entitlement to service connection for angina pectoris and chest pains should be combined as one issue, which has been set forth on the cover page of this decision.

These matters were before the Board in July 2015, when they were remanded for additional development.  

During the pendency of the remand, an October 2015 rating decision granted the Veteran's claim for service connection for sleep apnea.  As that decision constitutes a grant of the benefit sought that issue is no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.

There are outstanding VA treatment records. An October 12, 2015 VA addendum note indicates that the Veteran had a follow up appointment scheduled on November 2, 2015 to assess her for fibromyalgia syndrome.  Additionally, an October 15, 2015 prescription profile indicates that the Veteran had follow up appointments scheduled on October 26, 2015 and November 2, 2015.  VA treatment records subsequent to October 15, 2015 have not been associated with the claims file.  As the outstanding VA treatment records may be relevant to the pending appeals, on remand such records should be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (stating VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In accordance with the July 2015 remand directives, the Veteran was provided a VA general medical examination in September 2015 to assess her claims for hypertension, angina pectoris with chest pains, fibrocystic breast disease, and IBS. In rendering the negative nexus opinions regarding the Veteran's hypertension and angina pectoris with chest pains claims, the examiner noted that the Veteran was not diagnosed with hypertension until April 2010 and did not currently have or ever had a heart disorder.  Contrary to the examiner's finding a February 20, 2007 TRICARE record from the National Naval Medical Center in Bethesda indicates that the Veteran was diagnosed with hypertension and angina pectoris atypical.  In light of the above, addendum opinions addressing the Veteran's hypertension and angina pectoris atypical claims are warranted.  

With regard to her fibrocystic breast disease claim, the examiner indicated that      the Veteran did not currently have or previously have a disorder of the breast.      The examiner explained that the Veteran's records were silent for any fibrocystic disease and did not contain any mammograms.  Contrary to the examiner's assertions, a January 17, 1982 report of medical examination indicates that the Veteran had fibrocystic changes in her breasts, and TRICARE records from Camp Pendleton from April 1, 2003 and May 26, 2007 indicate that the Veteran had fibrocystic changes in her breasts bilaterally.  In light of the above, an addendum opinion addressing the Veteran's fibrocystic breast disease claim is warranted.  

With regard to the Veteran's claim for IBS, in rendering the negative nexus opinion the examiner noted that the Veteran was diagnosed with IBS in March 2015. Contrary to the examiner's statement a March 8, 2006 TRICARE record from Camp Pendleton indicates that the Veteran had chronic diarrhea for over 10 years and that her symptoms were most likely from IBS.  In light of the above, an addendum           opinion addressing the Veteran's claim for IBS is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dating since October 15, 2015 and associate them with the claims file. 

2.  Ask the Veteran to provide the names and addresses of any non-VA medical care providers who have treated her for her disabilities on appeal.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After the above is completed to the extent possible, send the claims file to a VA physician, other than the September 2015 examiner, to obtain addendum opinions pertaining to the hypertension, angina pectoris with chest pains, fibrocystic breast disease, and IBS claims.  If a   new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file, the examiner should address the following:

a.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension arose during service or is otherwise related to service,      to include the vaccines (typhoid and tetanus-diphtheria toxoids in February 1991; and measles, mumps, and rubella; polio; hepatitis B; tetanus-diphtheria toxoids; influenza; cholera; typhoid, yellow fever, and plague in July 1993) given to the Veteran during active service.

In so opining, the clinician should address the Veteran's assertion that she had elevated blood pressure readings during service.  

b.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's angina pectoris with chest pains arose during service or are otherwise related to service, to include the vaccines (typhoid and tetanus-diphtheria toxoids in February 1991; and measles, mumps, and rubella; polio; hepatitis B; tetanus-diphtheria toxoids; influenza; cholera; typhoid, yellow fever, and plague in July 1993) given to the Veteran during active service.

c.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's fibrocystic    breast disease arose during service or is otherwise related to service, to include the vaccines (typhoid and tetanus-diphtheria toxoids in February 1991; and measles, mumps, and rubella; polio; hepatitis B; tetanus-diphtheria toxoids; influenza; cholera; typhoid, yellow fever, and plague in July 1993) given to the Veteran during active service.

d.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's IBS arose   during service or is otherwise related to service, to include the vaccines (typhoid and tetanus-diphtheria toxoids in February 1991; and measles, mumps, and rubella; polio; hepatitis B; tetanus-diphtheria toxoids; influenza; cholera; typhoid, yellow fever, and plague in July 1993) given to the Veteran during active service.

In rendering the above requested opinions, the clinician should address the lay statements from the Veteran and her father indicating that the Veteran's health deteriorated after her vaccinations in preparation for deployment.   However, the Veteran did not serve in Southwest Asia during her military service.  

The clinician should set forth the complete rationale for all opinions expressed and conclusions reached.  

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

